Title: To George Washington from Oliver Wolcott, Jr., 18 February 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department Feby 18th 1795.
        
        The Secretary of the Treasury has the honor of transmitting to the President, of the U. States—two official Certificates of

settlements made at the Treasury, by which it appears that the United States are indebted,
        
          
            To Joshua Yeates and James Ross for compensations
            
          
          
            and expenses while acting under a commission
            
          
          
            from the President, on business relating to the Insurrection
            
          
          
            in Pennsylvania
            832.30
          
          
            And To William Rawle for compensation and expenses as  
           
          
          
            Attorney of the United States, while attending the
            
          
          
            late Militia army by order of the President
             608.83
          
          
            Amounting to Dollars
             1441.13
          
        
        As there is no specific Fund provided by Law for discharging these demands, it appears to be expedient, if the President shall be pleased so to direct, that payment be made out of the fund appropriated for defraying the Contingent charges of the Government of the United States.
        All which is most respectfully submitted by—
        
          Olivr Wolcott jrSecy of the Treasury
        
      